                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                  )      Criminal No. 19-257(1) (MJD/KMM)
                                            )
         v.                  Plaintiff,     )      DEFENDANT'S PRETRIAL MOTION
                                            )      TO COMPEL ATTORNEY FOR THE
 AMANDA MARIE LETOURNEAU,                   )      GOVERNMENT TO DISCLOSE
                                            )      EVIDENCE FAVORABLE TO THE
                          Defendant.        )      DEFENDANT


       Amanda Marie Letourneau, through her undersigned attorney, moves the Court for

an Order compelling disclosure of evidence favorable to the defendant, pursuant to the

authority of Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150

(1972), and their progeny. Such evidence should include information in the possession of

the prosecution or any of its agents, or other evidence the existence of which is known, or

by the exercise of due diligence may become known to the prosecution. See Kyles v.

Whitley, 514 U.S. 419 (1995). The government=s disclosure obligations include any

evidence that: (1) may be favorable to the defendant, (2) could reasonably weaken or affect

any evidence that may be introduced against the defendant, (3) is otherwise relevant to the

subject matter of this case and may in any manner aid the defendant in the investigation or

preparation of her case for trial or sentencing.

       Ms. Letourneau moves that this Order direct the prosecution to review the files of

all agencies involved in the case to determine whether any additional exculpatory material

exists and to disclose such material to the defense, and that it further direct all law

enforcement agencies involved in any way with this case and its underlying investigation

disclose all exculpatory materials.
       Ms. Letourneau moves that this disclosure be made without regard to whether the

evidence may be admissible and that it shall include, but is not limited to, the following:

       1.     Any identification of persons other than Ms. Letourneau by eyewitnesses to
              the crime.

       2.     Any failure to identify Ms. Letourneau by any eyewitnesses to the crime.

       3.     Any statements of any witnesses whether indicted or not, exculpating the Ms.
              Letourneau.

       4.     Any statements of witnesses, whether indicted or not, which contradict
              statements of other witnesses.

       5.     Any reports of interviews relating to Nos. 3 and 4.

       6.     Any prior convictions of prospective government witnesses.

       7.     Any offers or promises made to prospective government witnesses to induce
              their cooperation against the defendant whether or not the government
              intends to call those persons as witnesses.

       8.     Any photographs used by the government agents in their investigation to
              identify Ms. Letourneau or her co-defendant.

       9.     All pieces of identification bearing any of Ms. Letourneau’s names in
              combinations different than that appearing on the caption of the indictment.

       This motion is based on the Indictment and the United States Constitution.

 Dated: November 12, 2019                        Respectfully submitted,


                                                 s/Shannon Elkins

                                                 SHANNON ELKINS
                                                 Attorney ID No. 332161
                                                 Attorney for Defendant
                                                 107 U.S. Courthouse
                                                 300 South Fourth Street
                                                 Minneapolis, MN 55415


                                             2
